BIJUR, J.
Plaintiff sues for the reasonable value of services rendered defendant. He voluntarily furnished a bill of particulars, setting forth that he “acted as manager of the New York office, solicited business, examined stone quarries, figured and submitted bids for work, watched the work while it was in progress, engaged employés, and superintended repairs to various tugs and barges.”
The learned court below granted the motion to the extent of requiring the plaintiff to state whether the agreement of hiring was in writing, and, if it was, to set forth a copy thereof. Defendant is, however, entitled to the following of the particulars sought:
1. What business the plaintiff solicited, of and from whom, and the nature thereof.
2. The names and locations of the stone quarries examined by plaintiff.
3. A substantially inclusive statement of what work plaintiff figured upon and submitted bids for, and what work was watched by the plaintiff while it was in progress.
4. The names of the employés engaged by the plaintiff.
5. The names of the various tugs and barges, repairs to which were superintended by plaintiff, and the place of superintendence.
Order modified accordingly, and, as modified, affirmed, without costs. Settle order on notice. All concur.